Citation Nr: 0947595	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-22 925	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the Veteran's claim for a rating higher than 
30 percent for his PTSD.

As support for his claim, the Veteran testified at a hearing 
at the RO in October 2009 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  This additional evidence included an October 2009 
statement from his therapist, D.R.T., M.A., L.M.H.C., 
at Awareness Counseling, indicating it appears the Veteran is 
unemployable on account of his PTSD.  The report of a 
contemporaneous VA psychiatric examination in July 2009 
essentially contains this very same finding, noting the 
Veteran had not worked since 1999 or thereabouts.  He said he 
had to liquidate or sell his business (a distribution company 
for snacks) because he would get distressed when dealing with 
Asian-American convenience store owners since he could not 
relate to them because of his time in Vietnam.  The VA 
examiner reiterated this in the remarks section of the 
report.  The VA examination report also mentions, however, 
the Veteran stopped working in 1999 or thereabouts because of 
physical, as opposed to, mental disability - namely, on 
account of his chronic low back and knee pain precipitated by 
his lethargy, obesity, etc.  And, indeed, even the Veteran 
acknowledged as much during his hearing by indicating that 
his receipt of Social Security Administration (SSA) 
disability benefits was predicated on this physical, not 
mental disability.  But when questioned further about this, 
he indicated that he is at least partly unemployable as a 
result of his PTSD, alone, which he said the statement from 
his treating therapist confirms.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that once a claimant:  (1)submits evidence of a 
medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, 
an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  
And as the Court more recently explained in Rice v. Shinseki, 
251 F.3d 1378, 1384 (2001), if the Board determines the TDIU 
claim requires further development before being adjudicated, 
the appropriate disposition is to remand the TDIU claim to 
the RO.  Remands to the RO are via the Appeals Management 
Center (AMC).  VA's Office of General Counsel also has 
indicated that remanding the derivative TDIU claim does not 
preclude the Board from going ahead and deciding the claim 
for a higher rating for the disability that formed the basis 
of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).

In this decision, primarily on the basis of the October 2009 
letter from the Veteran's treating therapist and the report 
of the contemporaneous VA psychiatric examination in July 
2009, the Board is increasing the schedular rating for the 
Veteran's PTSD to the highest possible level of 100 percent.  
And in years past this, in turn, would render moot any 
derivative TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99 
(June 7, 1999).  See also Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) (a claim for a TDIU presupposes that the rating for 
the condition at issue is less than 100 percent); Holland v. 
Brown, 6 Vet. App. 443 (1994) (a 100 percent schedular rating 
means that a Veteran is totally disabled); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); and Bowling v. 
Principi, 15 Vet. App. 1 (2001) (indicating a Veteran is 
precluded from receiving VA disability compensation at the 
maximum 100-percent level concurrently with a TDIU).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) 
has since, however, issued Bradley v. Peake, 22 Vet. App. 280 
(2008), taking a position contrary to the one reached by VA's 
General Counsel in the precedent opinion No. 6-99.  So the 
General Counsel recently took action to withdraw this prior 
opinion.  And although no additional disability compensation 
may be paid when a total schedular disability rating is 
already in effect, the Court's decision in Bradley recognizes 
that a separate award of a TDIU predicated on a single 
disability may form the basis for an award of special monthly 
compensation (SMC).  Therefore, although granting a higher 
100 percent schedular rating in this decision for the PTSD, 
the Board is nonetheless remanding the derivative TDIU claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for all appropriate development and 
consideration.


FINDING OF FACT

The Veteran's PTSD, alone, that is, even if considered 
irrespective of his several physical disabilities, causes 
total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria are met for a higher 100 percent schedular rating 
for his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the Board is granting the Veteran's claim for a higher 
rating for his PTSD, indeed, increasing the rating to the 
highest possible level of 100 percent.  So there is no need 
to discuss whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because even 
assuming for the sake or argument, there has not been, this 
is at most nonprejudicial, i.e., harmless error, since the 
claim is being granted to the fullest extent possible, 
regardless.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), wherein the United States 
Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.

II.  Entitlement to a Disability Rating Higher than 30 
Percent for the PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.30, 
Diagnostic Code 9411.  Though this rating has remained 
unchanged, he is not appealing the assignment of this initial 
rating following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  So the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But that said, the Court 
has held that in determining the present level of disability 
for any increased-evaluation claim, the Board must consider 
whether to "stage" the rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of a staged rating 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed - so in 
this case, October 28, 2004 - until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

PTSD is evaluated under the general rating formula for mental 
disorders, 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  



The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores defined 
in the DSM-IV, which clinicians have assigned.  A GAF score 
is a scaled rating reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Here, the evidence of record supports assigning a higher 
schedular rating of 100 percent for the Veteran's PTSD due to 
his unemployability on account of this condition.  38 C.F.R. 
§ 4.7.  In making this determination, the Board has reviewed 
his VA treatment records, private treatment records, 
supporting statements and the reports of his VA psychiatric 
examinations for compensation purposes.

In December 2005, the Veteran had a VA compensation 
examination for his PTSD.  The report notes that he has 
little interaction with his family or others.  He reported 
that he has experienced problems sleeping for the past 34 
years.  He also has recurrent nightmares, isolation, and 
anger.  The examiner specifically noted the Veteran was 
correctly orientated in all spheres (to time, person, place 
and situation), that his appearance, hygiene and behavior 
were appropriate, and that his speech is within normal 
limits.  Additionally, though, the examiner noted the 
Veteran's affect and mood are abnormal with depression, 
affecting his ability to function independently and 
effectively.  He also suffers from anxiety attacks, diarrhea 
and sweating.  No delusional history was present or observed 
by the examiner.  The examiner further indicated the Veteran 
did not have homicidal ideations and only passive thoughts of 
death to end his pain.  The examiner determined the Veteran 
is capable of managing his benefit payments but is 
intermittently unable to perform activities of daily living 
[ADLs]. . . because isolative and depressed.  Furthermore, he 
was found to be incapable of establishing and maintaining 
effective work and social relationships.  Finally, the 
examiner assigned a GAF score of 50.

The Veteran had another VA compensation examination for his 
PTSD in July 2009.  His complaints, as noted by the examiner, 
are very similar to those recorded in the report of his 
December 2005 examination, including insofar as experiencing 
interrupted sleep, anxiety attacks, diarrhea, sweating and 
recurrent memories of his experiences in Vietnam.  He stated 
that his anxiety attacks have increased in severity, 
resulting in visits to the emergency room.  However, this has 
not occurred for the past couple of years because he has been 
able to speak with his wife about the attacks and calm 
himself down.  The examiner noted that it appears there has 
been significant major changes since the Veteran developed 
this condition, referring to the PTSD.  Specifically, the 
Veteran is still socially isolated, with only one friend who 
visits him occasionally.  The examiner described the Veteran 
as oriented to time and place and did not appear to be 
depressed or anxious.  He communicated well, with normal 
speech rate and volume.  The examiner stated the Veteran does 
not suffer from delusions or hallucinations and has no 
obsessions or compulsions.  Additionally, while he has 
intermittent passive death wishes [he] would not act on it 
because of concern for his family.  He does not have 
homicidal thoughts.  However, this examiner also concluded 
the Veteran is unable to establish and maintain effective 
work and social relationships, and that it appears he 
gave up his business in 1999 or thereabouts because he could 
not relate to people, especially Asian-Americans on account 
of his experiences in Vietnam.  The VA examiner assigned a 
GAF score of 50, so the same GAF score as provided at the 
conclusion of the prior December 2005 VA compensation 
examination.

As explained, according to the DSM-IV, a GAF score of 50 
indicates the Veteran has "serious" social and occupational 
impairment - and, in particular, that he is "unable to keep 
a job."  And although the reports of his VA examinations 
make mention of physical (as opposed to mental) disability 
also playing a factor in his inability to work since 1999 or 
thereabouts, in the remarks section of the report of the July 
2009 VA examination the examiner only refers to PTSD.

Moreover, as mentioned, during his recent October 2009 
hearing the Veteran submitted additional supporting evidence 
- namely, an October 2009 letter from his treating 
therapist.  And she assigned an even lower current GAF score 
of 43, also indicating the intake score was essentially the 
same, 42.  Both scores are within the 41 to 50 range of the 
DSM-IV, indicating the Veteran is "unable to keep a job."  
This same therapist had also earlier submitted a January 2006 
statement in support of the Veteran's claim..  In that 
earlier January 2006 statement, this therapist noted the 
Veteran's symptoms as:

reaction to, and avoidance of situations that remind him 
of his traumatic military service, depression, periods 
of anxiety, fatigue, insomnia, loss of control, 
exaggerated startle response, night disturbances, social 
withdrawal and isolation, lack of concentration, racing 
thoughts, intense feelings of shame and worthlessness, 
bouts of irritability and anger outbursts, lack of 
motivation, isolation and emotional numbing.

She also indicated the Veteran is significantly impaired by 
his PTSD, anger and depression and assigned a commensurate 
GAF score of 42, so, even then, according to the DSM-IV, 
finding he is "unable to keep a job."

In the more recent October 2009 statement, this therapist 
reiterated the Veteran's symptoms of depression, anger, 
anxiety and the inability to cope with everyday life...appear 
to have had a significant impact on his capability to 
maintain a peaceful relationship with his family, work, and 
adapt socially."  Furthermore, she found that he is 
unemployable due to the extreme symptoms he exhibits.

Considering these results of his VA compensation examinations 
and the findings of his treating therapist, the Veteran 
exhibits the type, frequency and severity of symptoms 
required for a higher 100 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Indeed, his inability to 
work is reason enough, alone, to assign this higher rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1995).


ORDER

A higher 100 percent schedular rating for the PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

As has been explained in the introduction section of this 
decision, the granting of a 100 percent schedular rating for 
the PTSD no longer renders moot the derivative TDIU claim 
since the Veteran may still possibly receive SMC.  Bradley v. 
Peake, 22 Vet. App. 280 (2008).  So this derivative TDIU 
claim is remanded to the RO, via the AMC, for all necessary 
development and consideration - assuming, of course, the 
Veteran still wants to pursue this additional TDIU claim even 
in spite of receiving a higher 100 percent schedular rating 
for his PTSD in this decision.


1.  In accordance with Bradley, consider 
whether there is any additional benefits 
to be had (e.g., SMC) if a TDIU is granted 
in addition to the 100 percent schedular 
rating the Veteran is receiving for his 
PTSD in this decision.  Conduct all 
necessary development to make this 
determination, assuming the Veteran still 
wants to pursue this derivative TDIU 
claim.  If he does not, consider the 
appeal resolved.

2.  If the Veteran indicates, instead, he 
still wants to pursue this derivative TDIU 
claim, and it is not granted to his 
satisfaction, then send him and his 
representative a SSOC addressing this 
derivative claim and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning this case to the Board for 
further appellate consideration of this 
remaining derivative claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


